Citation Nr: 1230147	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  06-34 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability.

2.  Entitlement to service connection for a left ear hearing loss disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from August 1979 to September 1986. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In January 2010, the Board remanded the appeal to afford the Veteran a Videoconference Hearing.  The Veteran did not show up for the hearing at his scheduled time, and because good cause has not been shown, his request for a hearing is deemed withdrawn.  In April 2010, the Board remanded the appeal for additional proceedings.  

The Board observes that the Veteran submitted evidence pertaining to his acquired psychiatric disorder claim following the issuance of the November 2011 SSOC which was not accompanied by a waiver of local consideration.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2011).  As will be explained below, however, the Board is remanding his acquired psychiatric disorder appeal, and the Agency of Original Jurisdiction (AOJ) will therefore have an opportunity to review this newly submitted evidence before readjudicating the claim.  

The issue of entitlement to an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and probative evidence does not support a finding that the Veteran has a current right ear hearing loss disability for VA compensation and pension purposes.

2.  The competent and probative evidence does not support a finding that a relationship exists between the Veteran's current left ear hearing loss disability and his military service.


CONCLUSIONS OF LAW

1.  A right ear hearing loss disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  A left ear hearing loss disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a bilateral hearing loss disability.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in April 2010, the Board remanded this appeal and ordered either the agency of original jurisdiction (AOJ) or the AMC to obtain the Veteran's service personnel records as well as schedule the Veteran for a VA audiological examination and associate a report of the examination with his claims folder.  The Veteran's claims were then to be readjudicated.  

Pursuant to the Board's remand instructions, the Veteran's service personnel records were obtained and associated with his claims folder.  Additionally, the Veteran was afforded a VA audiological examination in September 2010, and a report of the examination was associated with his claims folder.  The Veteran's right and left hearing loss disability claims were readjudicated in the November 2011 SSOC.  

Accordingly, the AOJ complied with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice by a letter mailed in April 2005, and notice with respect to the effective-date element of the claim, by a letter mailed in March 2006.  Although the March 2006 letter pertaining to the effective-date element of the claim was provided after the initial adjudication of the claims, the Board finds that the Veteran has not been prejudiced by the timing of this letter.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the AMC readjudicated the Veteran's claims in the November 2011 SSOC.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes the Veteran's statements as well as postservice VA and private treatment records.  

The Veteran was afforded a VA audiological examination in September 2010.  The examination report reflects that the examiner interviewed and examined the Veteran, reviewed his claims folder, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

With regard to the Veteran's service treatment records, the Board observes that, with the exception of a record dated August 1983 documenting treatment for a motor vehicle accident, the Veteran's service treatment records are unavailable for review despite exhaustive efforts by the RO to obtain them. 

In cases where service treatment records are unavailable, VA has a heightened duty to assist the Veteran by informing him of alternative sources of documentation (and by helping him obtain any such record identified ), as well as an obligation to fully explain the reasons and bases for a decision and to carefully consider the "benefit of the doubt" rule when weighing the evidence of record.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In the current case, the Veteran was informed of possible alternative sources of in-service documentation of his claimed injury.  That is, he was informed of his ability to submit statements of in-service "buddies" who might have witnessed the claimed injury, as well as statements of family members or other friends/associates who knew the Veteran at the time of the alleged injury. Additionally, he was asked to provide copies of any service treatment records, or other post-service medical records which might suggest a current right or left ear hearing loss disability that is related to service. 

The Board observes that, where records are unavailable, "VA has no duty to seek to obtain that which does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993) (VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile).  

In any event, as will be explained below, the outcome of this case hinges in large part on post-service medical records.  That is, the competent and probative evidence of record supports neither a finding that the Veteran has a currently diagnosed right ear hearing loss disability or a finding of a nexus between the claimed in-service noise exposure and the current left ear hearing loss disability.  The loss of the service treatment records, although unfortunate, is not crucial to the Board's decision.

The Board finds that under the circumstances of this case, VA has fulfilled the duties to notify and assist and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been provided the opportunity to present evidence and argument in support of his claims.  He has retained the services of a representative.  He withdrew his request for a hearing before a Veterans Law Judge.

Accordingly, the Board will proceed to a decision as to the issues of entitlement to service connection for a right and left ear hearing loss disability.

Service connection for a right ear hearing loss disability

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For certain chronic disorders, including sensorineural hearing loss disability, service connection may be presumed to have been incurred in service if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§  1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels), over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2011).  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000. or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran is claiming entitlement to service connection for a right ear hearing loss disability, which he contends is due to his military service.  

The only competent medical evidence of record documenting audiographical findings as to the Veteran's claimed right ear hearing loss disability claim is the report of the September 2010 VA examiner.  

Specifically, the September 2010 VA examination report indicates puretone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
35
20

Speech discrimination score at that time was 96 percent in the right ear.  The VA examiner reported hearing within normal limits through 2000 Hz with mild high-frequency sensorineural hearing loss at 3000 Hz, then with return to normal hearing from 4000-8000 Hz.    

The September 2010 VA examination appears to have been based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire medical history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

As discussed above, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011).  The competent medical evidence of record, to include the September 2010 VA examination report, therefore does not demonstrate that these criteria have been met with respect to the Veteran's claimed right ear hearing loss disability.  The September 2010 VA examination report does not include threshold findings (from 500-4000 Hertz) exceeding 40 dB in the right ear and the Veteran's puretone thresholds did not average 26 dB or more over any three frequencies (from 500-4000 Hertz).  Likewise, the speech recognition score was not less than 94 percent.  There is no medical evidence to the contrary which establishes the criteria necessary for a finding of a right ear hearing loss disability for VA rating purposes.  Based on these findings, the Board concludes that the medical evidence of record does not demonstrate that the Veteran has a current right ear hearing loss disability for VA rating purposes. 

The Board recognizes that the Veteran has complained of hearing loss in his right ear.  Furthermore, his audiometric findings suggest that he has some hearing impairment in his right ear; however, the level of his right ear hearing impairment does not satisfy the regulation criteria for establishing a hearing loss disability for VA purposes.  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, although entirely competent to report his symptoms both current and past (including hearing loss), as a lay person is not competent to associate any of his claimed symptoms to a right ear hearing loss disability.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a diagnosis of a right ear hearing loss disability to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2011) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a current right ear hearing loss disability.

The Veteran has been accorded ample opportunity to present competent evidence in support of his claim of a right ear hearing loss disability.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002).  The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board has not ignored or dismissed a VA treatment record dated April 2000 which notes a history of bilateral hearing loss.  The Board recognizes the Court's decision in McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the presence of a chronic disability at any time during the claim process can justify a grant of service connection where the record otherwise supports it, even where the most recent diagnosis is negative).  The Board, however, observes that the September 2010 VA examination revealed essentially normal findings with respect to the Veteran's claimed right ear hearing loss disability.  Furthermore, the Board observes that, in this case the claimed disability has not been noted at any time during the pendency of this claim, which dates from February 2004 when the Veteran filed his claim for compensation for bilateral hearing loss. 

Because the competent evidence of record does not substantiate a current right ear hearing loss disability, service connection is not warranted on that basis.  See Degmetich v. Brown, 104 F.3d 132 (Fed. Cir. 1997); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection cannot be granted if the claimed disability does not exist).

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right ear hearing loss disability.  The benefit sought on appeal is accordingly denied.  

Left ear hearing loss disability

The law and regulations generally pertaining to service connection for hearing loss disability claims have been set forth above and will not be repeated.

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

The Veteran is claiming entitlement to service connection for a left ear hearing loss disability, which he contends is due to his military service.  

It is undisputed that the Veteran currently has a left ear hearing loss disability, as is evidenced by the September 2010 VA audiological examination report.  Puretone threshold during the September 2010 examination was in excess of 40 dB at 1000 Hz.  Accordingly, the Veteran met the regulation criteria for a left ear hearing disability under 38 C.F.R. § 3.385.  

Most of the Veteran's service treatment records are not available.  There is no presumption, either in favor of the claimant or against VA, arising from the missing service medical records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).  In any event, the record does not reflect medical evidence showing any manifestations of left ear hearing loss disability during the one-year presumptive period after the Veteran's separation from service.  On the contrary, the record does not reflect any complaints or findings of a left ear hearing loss disability until April 2000 (more than 10 years after his separation from active service).  

The Veteran contends that he has experienced a decrease in his hearing since being exposed to loud explosions in his service as an infantryman.  The Veteran served on active duty from August 1979 to September 1986.  His DD Form 214 does list a military occupational specialty of infantryman, with additional service as a Fighting Vehicle Crewman.  As such, pursuant to the provisions of 38 U.S.C.A. § 1154(a), the Board finds that the circumstances of the Veteran's service, including military training as an infantryman, would be consistent with exposure to loud noise in service.  

The Board has carefully evaluated the evidence and finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current left ear hearing loss disability is related to his military service.

Specifically, the Veteran was afforded a VA audiological examination in September 2010.  In addition to the results of a current audiological examination, the VA examiner considered the Veteran's history of military noise exposure working as an infantryman.  Despite the Veteran's in-service noise exposure, the audiologist concluded that, "[the Veteran's] current left ear conductive hearing loss is NOT [as] likely as not causally related to his documented exposure to loud noise."  The audiologist's rationale for her conclusion was based on her finding that the Veteran's conductive hearing loss is not consistent with military noise exposure which would have resulted in cochlear damage with sensorineural hearing loss.  Although she noted that an exception to this general course would be an event in which there occurred noise exposure of such a magnitude that it resulted in a traumatic perforation of the tympanic membrane and this could result in conductive hearing loss, the Veteran's treatment records do not indicate a history of ear drum perforations.  As such, the examiner found no evidence which establishes a link between the Veteran's military service and his left ear conductive hearing loss. 

As noted above, the September 2010 VA audiological examination report appears to have been based upon a thorough review of the record, a thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  Additionally, the September 2010 VA examiner's opinion appears to be consistent with the Veteran's medical history, which is absent any symptomatology of a left ear hearing loss disability for several years after service.  Further, in rendering the opinion, the VA examiner specifically considered the Veteran's in-service military noise exposure, and the examiner determined that the in-service exposure did not cause the current left ear hearing loss disability.   

The Board observes that a VA audiological treatment record dated April 2000 notes the Veteran's report of hearing loss secondary to loud noise exposure during service.  The VA physician diagnosed long-standing history of bilateral hearing loss.  It is unclear as to whether the examiner found that the Veteran's hearing loss is specifically related to his in-service noise exposure; however, even if he concluded such, he did not provide a rationale as to his conclusion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).  On the contrary, as discussed above, the September 2010 VA examiner specifically considered the Veteran's history of in-service noise exposure, and determined that the in-service noise exposure is not related to his current left ear hearing loss disability.  She further provided a rationale for her conclusion, noting that the Veteran's conductive hearing loss is not consistent with military noise exposure which would have resulted in cochlear damage with sensorineural hearing loss.  Accordingly, the Board finds the April 2000 VA audiological examination documenting the Veteran's history of long-standing hearing loss to be of no probative value in determining whether his current left ear hearing loss disability is related to his military service.  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, although entirely competent to report his symptoms both current and past (including difficulty hearing and ringing in his ears), has presented no probative clinical evidence of a nexus between his left ear hearing loss disability and his military service.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to acoustic trauma during service.  That is, the Veteran is not competent to opine on matters such as the etiology of his current left ear hearing loss disability.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a medical nexus between his left ear hearing loss disability and his military service to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2011) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a medical nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran appears to be contending that he has had a left ear hearing loss disability continually since service; however, the first post-service evidence of complaint of, or treatment for, a left ear hearing loss disability is dated in April 2000.  This was many years after the Veteran left service in September 1986.  

Although the Veteran is competent to report hearing loss over the years since service, the Board finds that his current statements regarding a continuity of a left ear hearing loss disability since service are not credible.  The September 2010 VA examination contradicts any current assertion that his current left ear hearing loss disability was manifested during service.  Moreover, there is no competent medical evidence that the Veteran complained of or was treated for a left ear hearing loss disability for many years after his separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition).  The Board accordingly places no probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to service.  Therefore, continuity of symptomatology after service is not demonstrated. 

In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left ear hearing loss disability.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for a right ear hearing loss disability is denied.

Entitlement to service connection for a left ear hearing loss disability is denied.


REMAND

Service connection for an acquired psychiatric disorder

The Veteran alleges that he has an acquired psychiatric disorder as a result of spending time incarcerated during service as a result of misconduct, and he alleges that while he was in jail, he was exposed to violence and other stressful incidents which caused the development of acquired psychiatric disorder.  Additionally, the Veteran's July 2012 Informal Hearing Presentation (IHP) documents the Veteran's contention that his acquired psychiatric disorder is in part related to an in-service motor vehicle accident.  Crucially, in December 2011, the Veteran submitted a service treatment record dated August 1983 which notes treatment from the motor vehicle accident. 

Pursuant to the April 2010 Board remand, the Veteran was afforded a VA psychological Disability Benefits Questionnaire (DBQ) examination in August 2011.  The VA examiner noted the Veteran's reported incarceration for misconduct and subsequent psychiatric symptomatology.  After examination of the Veteran, review of his claims folder, and consideration of the Veteran's medical history to include the in-service incarceration, the VA examiner diagnosed schizoaffective disorder, depressive type, and concluded that "it is less likely than not that the [V]eteran's diagnosed psychiatric disorder is related causally to his military service."  The VA examiner's rationale was based on her finding that there was no clear indication that the Veteran's current symptoms of depression or other mental disorders were present during his military service.  She specifically noted that the Veteran did not receive any mental health treatment during military service.  
Crucially, however, the examiner did not provide an opinion as to whether the Veteran's diagnosed schizoaffective disorder is related to the documented in-service motor vehicle injury as the Veteran currently contends.  Moreover, the Board observes that the VA examiner declined to diagnose PTSD.  Notably, the Board observes that a VA mental health examination conducted in January 2005 documents a diagnosis of PTSD which appears to be based in part on the Veteran's reported stressor.  Although the September 2010 VA examiner addressed the findings of a VA mental health examination dated in April 2005 noting a diagnosis of PTSD, she did not address the January 2005 diagnosis of PTSD when indicating that the Veteran does not currently suffer from PTSD.  

In light of the foregoing, the Board is of the opinion that a clarifying medical opinion would be probative in ascertaining whether the Veteran's previously diagnosed acquired psychiatric disorder is related to his in-service motor vehicle accident as well as whether he currently suffers from PTSD based on an in-service stressor.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim).

Additionally, the Board observes that the August 2011 VA examiner noted the review of VA treatment records dated from January 2010 to the present in rendering her conclusion that the Veteran's current acquired psychiatric disorder is not related to his military service.  The Board observes that the most recent VA treatment records associated with the Veteran's claims folder are dated August 2006.

The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request any VA treatment records dated after August 2006 pertaining to the Veteran's psychiatric disorder.  All attempts to secure this evidence must be documented in the claims folder by the RO.

2.  Return the claims file to the VA examiner who examined the Veteran in August 2011.  The examiner should again review the Veteran's claims file.  She should then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diagnosed acquired psychiatric disorder is related to his in-service motor vehicle accident in August 1983.  Additionally, the VA examiner should reconcile her finding that the Veteran does not currently suffer from PTSD based on in-service stressor with the finding of the VA examiner in January 2005 which documents a diagnosis of PTSD.  A rationale for all opinions expressed should be provided.  If the examiner determines that an examination of the Veteran is necessary, an examination should be scheduled.  A report should be prepared and associated with the Veteran's VA claims folder.  

3.  Readjudicate the claim of service connection for an acquired psychiatric disorder, to include PTSD.  If the claim remains denied, issue an appropriate Supplemental Statement of the Case and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


